MEMORANDUM DECISION
                                                                              Jul 15 2015, 5:23 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      David M. Payne                                            Gregory F. Zoeller
      Ryan & Payne                                              Attorney General of Indiana
      Marion, Indiana
                                                                Richard C. Webster
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Daytwon Tyrone Black,                                     July 15, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                27A04-1411-CR-514
              v.                                                Appeal from the Grant Superior
                                                                Court
      State of Indiana,                                         The Honorable Warren Haas,
                                                                Judge
      Appellee-Plaintiff
                                                                Case No. 27D03-1408-CM-118




      Crone, Judge.


                                               Case Summary
[1]   Daytwon Tyrone Black appeals his conviction for class A misdemeanor theft.

      The dispositive issue presented for our review is whether the State presented



      Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-514 | July 15, 2015            Page 1 of 7
      sufficient evidence to support his conviction. Finding the evidence sufficient, we

      affirm.


                                  Facts and Procedural History
[2]   In August of 2014, Jason Lines owned an orange and silver VIP moped, which

      he stored on his front porch on the 2900 block of South Nebraska Street in

      Marion. The moped had duct tape on the seat, a “Village Scooter” sticker on it,

      and a heart drawn with marker by the handle bars. There was a light switch

      under the dash in place of a key ignition, and the moped was equipped with a

      hard-shell luggage carrier. Lines went to bed one night at around 11:00 and

      noted that his moped was still parked on his porch. Lines’s neighbor also

      observed the moped on Lines’s porch that night at around midnight. Lines

      awoke at around 7:30 the following morning and discovered that his moped

      had been stolen from his porch.


[3]   At around the same time that morning, Detective Kent Wilson received an

      anonymous tip that Black was in the backyard of his residence working on a

      possibly stolen moped. Detective Wilson sent an officer to investigate. Officer

      Benjamin McKnight arrived at Black’s house and noticed that he was in the

      backyard working on a moped. Officer McKnight informed Black why he was

      there. Black told Officer McKnight that an acquaintance had dropped off the

      moped for him to work on. Officer McKnight observed the moped and noted

      that it was orange and silver with blue painter’s tape going up the side and

      covering the VIP logo. He further observed that a heart had been drawn near

      the handle bars and that the ignition key socket was removed and replaced by a
      Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-514 | July 15, 2015   Page 2 of 7
      light switch. The seat was missing, but was later found alongside railroad tracks

      directly behind Black’s home. The seat had duct tape on it. Officer McKnight

      ran the VIN number and learned that the moped had not been reported as

      stolen.


[4]   Detective Wilson arrived at Black’s house and met with him and Officer

      McKnight in the backyard. Detective Wilson observed the orange and silver

      moped with parts stripped off of it. He noticed that the ignition was punched

      out and was replaced with a toggle switch, and that the seat and a hard-shell

      luggage carrier had been removed. The “Village Scooter” sticker had been

      removed and was lying on the ground, along with a luggage rack lock.

      Detective Wilson requested that Black go to the police department to be

      interviewed, and Black agreed. The moped was towed and impounded.


[5]   After the moped was towed, Officer McKnight received a tip that a moped had

      been stolen from the 2900 block of South Nebraska Street and that Black had

      been observed pushing a moped down an alley to his house. Officer McKnight

      drove to that block to conduct an investigation. Lines approached Officer

      McKnight and reported that his moped had been stolen. Lines described his

      moped as an orange and silver VIP that had a light switch to turn on the

      ignition, duct tape on the seat, and a heart design drawn near the handle bars.

      Officer McKnight notified Detective Wilson of Lines’s report.


[6]   Meanwhile, Black gave a statement to Detective Wilson and claimed that a

      friend named Dustin Gannis had dropped off the moped at his house between


      Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-514 | July 15, 2015   Page 3 of 7
      7:00 and 8:00 the previous night. Black could not provide any contact

      information for Dustin Gannis other than that he lived on 30th Street. Black

      explained that he did not have Gannis’s phone number because Gannis would

      just stop by if he needed any work done. Approximately fifteen minutes into the

      interview, Detective Wilson was informed that the moped had been confirmed

      stolen. Detective Wilson made efforts to locate Dustin Gannis via social media,

      interdepartment databases, and neighborhood interviews, but had no success

      locating him or establishing that he even exists.


[7]   The State charged Black with class A misdemeanor theft. Following a bench

      trial, the court found Black guilty as charged. This appeal ensued.


                                     Discussion and Decision
[8]   To sustain a conviction for class A misdemeanor theft, the State was required to

      prove beyond a reasonable doubt that Black knowingly or intentionally exerted

      unauthorized control over Lines’s moped, with the intent to deprive Lines of

      any part of its value or use. Ind. Code § 35-43-4-2. Black concedes that the State

      proved three elements beyond a reasonable doubt: (1) that he, Daytwon Black;

      (2) exerted unauthorized control; (3) over Lines’s moped. The contested issues,

      which Black argues the State failed to prove beyond a reasonable doubt, are that

      he acted (1) knowingly or intentionally; and (2) with the intent to deprive Lines

      of any part of the moped’s value or use.


[9]   When reviewing the sufficiency of the evidence to support a conviction, we

      examine only the probative evidence and reasonable inferences that support the

      Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-514 | July 15, 2015   Page 4 of 7
       verdict. Morgan v. State, 22 N.E.3d 570, 573 (Ind. 2014). We do not assess

       witness credibility or reweigh evidence. Id. Rather, we consider only the

       evidence most favorable to the verdict and will affirm the conviction unless no

       reasonable factfinder could find the elements of the crime proven beyond a

       reasonable doubt. Id. A conviction may be based solely on circumstantial

       evidence, which “need not overcome every reasonable hypothesis of

       innocence.” Moore v. State, 652 N.E.2d 53, 55 (Ind. 1995).


[10]   “A person engages in conduct knowingly if, when he engages in the conduct, he

       is aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b). “A

       person engages in conduct intentionally if, when he engages in the conduct, it is

       his conscious objective to do so.” Ind. Code § 35-41-2-2(a). Intent is ‘“a mental

       function, and without a confession, it must be determined from a consideration

       of the conduct and the natural consequences of the conduct giving rise to the

       charge that the defendant committed theft.”’ Long v. State, 867 N.E.2d 606, 614

       (Ind. Ct. App. 2007). Therefore, “intent may be proven by circumstantial

       evidence,” and it “may be inferred from a defendant’s conduct and the natural

       and usual sequence to which such conduct logically and reasonably points.”

       Duren v. State, 720 N.E.2d 1198, 1202 (Ind. Ct. App. 1999), trans. denied (2000).


[11]   “While the mere unexplained possession of recently stolen property standing

       alone does not automatically support a conviction for theft, such possession is

       to be considered along with the other evidence in a case” regarding the

       “circumstances of the possession.” Holloway v. State, 983 N.E.2d 1175, 1179

       (Ind. Ct. App. 2013). “The fact of possession and all the surrounding evidence

       Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-514 | July 15, 2015   Page 5 of 7
       about the possession must be assessed to determine whether any rational trier of

       fact could find the defendant guilty beyond a reasonable doubt.” Id. Both Lines

       and his neighbor confirmed that the moped was parked on Lines’s porch as late

       as 11:00 p.m. to midnight. An anonymous tip revealed that Black was pushing

       the moped down an alley toward his house that night, and he was

       disassembling the moped in his backyard hours later. Black alleged that a man

       named Dustin Gannis brought the moped to his house between 7:00 and 8:00

       that evening, but police, after much effort, were unable to confirm that this man

       even exists. Black had no phone number, address, or any other contact

       information for this man other than that he lived somewhere on 30th Street. It

       was reasonable for the trier of fact to infer from this evidence that Black lied

       when he explained how and when he came into possession of the moped.

       Black’s argument to the contrary is merely an invitation to reweigh evidence

       and judge witness credibility, which we may not do. Thus, the trier of fact could

       reasonably determine from these circumstances that Black knowingly or

       intentionally exerted unauthorized control over Lines’s property.


[12]   The same evidence that proves that Black acted knowingly or intentionally also

       supports the conclusion that he acted with the intent to deprive Lines of the use

       or value of the moped. The evidence would support the conclusion that Black

       took Lines’s moped from Lines’s porch sometime in the middle of the night,

       without Lines’s permission, and transported it to his backyard where he began

       disassembling it. Parts were scattered around the yard, and the seat was

       discarded along nearby railroad tracks. Breaking down or otherwise altering a


       Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-514 | July 15, 2015   Page 6 of 7
       vehicle makes it more difficult to trace and identify. Thus, the trier of fact could

       reasonably determine that Black intended to deprive Lines of the use or value of

       his moped. Consequently, we affirm Black’s conviction.


[13]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-514 | July 15, 2015   Page 7 of 7